DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 12/5/20 and 12/28/20.
	Applicant’s amendment to claims 1-5, 7, 8, 10, 22, 24, 25, 27 and 29 is acknowledged.
	Applicant’s addition of new claim 32 is acknowledged.
	Claims 6, 17-20, 23, 26 and 31 are cancelled.
	Claims 1-5, 7-16, 21, 22, 24, 25, 27-30 and 32 are pending and claims 11-16 are withdrawn.
Claims 1-5, 7-10, 21, 22, 24, 25, 27-30 and 32 are subject to examination at this time.

Response to Arguments
Applicant's arguments filed 12/5/20 have been fully considered but they are not persuasive.
To summarize Applicant’s arguments, Ye is directed to silicon carbon epitaxy and the method forms epitaxial layers primarily containing n-doped silicon.  Applicant submits “While noting that germanium may be included in a silicon layer, Ye fails to disclose forming a germanium semiconductor layer and exposing the undoped germanium semiconductor layer to 
In response, Ye is not solely directed to silicon carbon epitaxy.  Ye does teach forming an undoped germanium semiconductor layer in the disclosure:
At para. [0023] of “The silicon-containing materials which can be deposited by embodiments of the invention include silicon, silicon germanium, silicon carbon, silicon germanium carbon, and variants thereof, including dopants.”  (Emphasis added.)
At para. [0035] of “The deposition gas used also contains at least one secondary elemental source, such as a carbon source and/or a germanium source.”  (Emphasis added.  Note that the carbon source is in the alternative so the deposition gas can contain a silicon source and a germanium source.)
At para. [0036] of “Alternatively, a germanium source may be added to the process chamber with the silicon source and carrier gas to form a silicon-containing compound, such as a silicon germanium material… The germanium concentration in the epitaxial layer is in the range from about 1 atomic % to about 30 atomic %, for example, about 20 atomic %.”   (Emphasis added.)

Ye, at para. [0039], further teaches the undoped germanium semiconductor layer is doped with a Group IIIA metalorganic dopant precursor (e.g. p-type dopants) such as trimethylgallium (TMG), triethylgallium (TEG) or trimethylaluminum (TMA), as recited in the claim.
not need to modify “Ye to require application of a dopant to an undoped germanium semiconductor layer” as asserted by the Applicant.  Ye simply discloses forming an undoped germanium semiconductor layer and doping with a Group IIIA metalorganic dopant precursor as discussed above.  Thus, Applicant’s arguments that modifications to Ye “would render Ye unsatisfactory for its intended purpose of treating silicon containing epitaxial layers” are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-10, 21, 22, 24, 25, 27, 28, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al., US Publication No. 2009/0093094 (from the IDS) in view of Ning et al., US Publication No. 2012/0139009 A1 (of record) and Wu, US Patent No. 5,897,348 (of record).

	Ye teaches:
1. A method of depositing a Group IV semiconductor on a surface of a substrate comprising (see figs. 1-2):
providing a substrate (115) within a reaction chamber (e.g. “processing chamber” at para. [0028]); 
para. [0028]); 
exposing the substrate to at least one Group IV precursor to form an undoped germanium semiconductor layer (e.g.  See para. [0036] disclosing “Alternatively, a germanium source may be added to the process chamber with the silicon source and carrier gas to form a silicon-containing compound, such as a silicon germanium material.”  (Emphasis added.) Also see para. [0032], [0035]); and 
after forming the undoped germanium semiconductor layer, exposing the undoped germanium semiconductor layer to at least one Group IIIA metalorganic dopant precursor (e.g. Ye at para. [0037] discloses “Dopants provide the deposited silicon-containing compounds with various conductive characteristics, such as directional electron flow in a controlled and desired pathway required by the electronic device” (Emphasis added.)  This disclosure teaches or suggests the silicon-containing compound is already deposited and the dopants are subsequently provided.)  selected from the group consisting of: triethylindium (TEI), Di-isopropylmethylindium (DIPMeIn), Ethyldimethylindium (EDMIn), trimethylaluminum (TMA), triethylaluminum (TEA), trimethylgallium (TMG) and triethylgallium (TEG)  (e.g. See disclosure of TMG, TEG and TMA at para. [0038].)… See Ye at para. [0001] – [0057], figs. 1-2.  
	
Regarding claim 1:
Ye teaches or suggests the silicon-containing compound is already deposited and the dopants are subsequently provided at para. [0037].  
Furthermore, on an analogous art, Ning teaches in a selective epitaxial deposition process a p-type dopant can be concurrently flowed with a Group IV precursor or alternately flowed with a Group IV precursor at para. [0044].  	Alternately flowing the Group IV precursor teaches an undoped Group IV semiconductor layer is first formed and then the p-type dopant is flowed after forming the undoped Group IV semiconductor layer,
, Art Recognized Equivalence for the Same Purpose.
	Moreover, it would have been obvious to one having ordinary skill in the to take an integral step of concurrently flowing (e.g. co-flowing) a Group IV precursor and p-type dopant metalorganic precursor and separate it into two steps to arrive at the limitation in claim 1 of “exposing the substrate to at least one Group IV precursor to form an undoped germanium semiconductor layer; after forming the undoped germanium semiconductor layer, exposing the undoped germanium semiconductor layer to at least one Group IIIA metalorganic dopant precursor…” , since constructing a formerly integral structure (e.g. process) in various elements involves only routine skill in the art.  See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, V. Making Portable, Integral, Separable, Adjustable or Continuous.

	Ye is silent regarding redistributing p-type dopants from the at least one Group IIIA metalorganic dopant precursor throughout the undoped germanium semiconductor layer, thereby forming a doped germanium semiconductor layer.  
	In an analogous art, Wu teaches a high temperature annealing process is applied to activate dopants.  The dopant impurities in p-regions (e.g. p-type dopant) are diffused and redistributed while the annealing process is done.  See Wu at col 4, ln 46–61. 

	Ye further teaches:
para. [0021] and [0036]) on the surface of the substrate further comprises, selectively depositing (e.g. selective deposition at para. [0022]) the undoped germanium semiconductor layer on a monocrystalline surface of the substrate and subsequently exposing the undoped germanium semiconductor layer to the at least one Group IIIA metalorganic dopant precursor (e.g. “Dopants provide the deposited silicon-containing compounds with various conductive characteristics, such as directional electron flow in a controlled and desired pathway required by the electronic device.” at para. [0037]; and Group IIIA metal organic dopants at para. [0038]). 

	Ye further teaches:
3. The method of claim 2, wherein exposing the undoped germanium semiconductor layer (e.g. silicon germanium at para. [0021] and [0036]) to the at least one Group IIIA metalorganic dopant precursor further comprises exposing the undoped germanium semiconductor layer to the at least one Group IIIA metalorganic dopant precursor until an exposed surface of the undoped germanium semiconductor layer is saturated with the at least one Group IIIA metalorganic dopant precursor. (e.g.  saturated because an “extremely high doping level of greater than 5x1020 atoms/cm3…” at para. [0046])

	Ye further teaches:
4. The method of claim 2, wherein exposing the undoped germanium semiconductor layer (e.g. silicon germanium at para. [0021] and [0036]) to the at least one Group IIIA metalorganic dopant precursor further comprises heating the substrate to a temperature of between approximately 280 degree C. and approximately 700 degree C (e.g. less than 600 degree C at para. [0028], which overlaps the range).

Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	
	Ye further teaches:
5. The method of claim 2, wherein selectively depositing an undoped germanium semiconductor layer (e.g. silicon germanium at para. [0021] and [0036]) and subsequently layer exposing the undoped germanium semiconductor layer to the at least one Group IIIA metalorganic dopant precursor is repeated one or more time, para. [0022] – [0023], para. [0026], para. [0047] and para. [0037] – [0038].

	Ye further teaches:
7. The method of claim 2, wherein selectively depositing the undoped germanium semiconductor layer (e.g. silicon germanium at para. [0021] and [0036]) on the monocrystalline surface of the semiconductor further comprises depositing the undoped germanium semiconductor to a “desired thickness” or “predetermined thickness” at para. [0022] – [0023], para. [0026], para. [003.
Ye is silent the thickness is between approximately 10 Angstroms and approximately 25 Angstroms. 

Also see “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

	Ye further teaches:
8. The method of claim 2, wherein selectively depositing the undoped germanium semiconductor layer (e.g. silicon germanium at para. [0021] and [0036]) on the monocrystalline surface of the substrate further comprises exposing the substrate to at least one Group IV precursor and simultaneously exposing the substrate to an etchant gas, para. [0022] – [0024], para. [0049].

	Ye further teaches:
9. The method of claim 8, further comprising selecting the etchant gas to comprise at least one of: chlorine (Cl2) or hydrochloric acid (HCl), para. [0022] – [0024], para. [0049].

	Ye further teaches:
10. The method of claim 1, wherein depositing the undoped germanium semiconductor layer (e.g. silicon germanium at para. [0021] and [0036]) on the surface of the substrate further comprises: depositing a monocrystalline Group IV germanium semiconductor on one or more monocrystalline surfaces of the substrate; and depositing a non-monocrystalline Group IV semiconductor on one or more non-monocrystalline surfaces of the substrate (e.g. non-selective deposition at para. [0040]).

	Ye further teaches:
21. The method of claim 1, wherein heating the substrate to a deposition temperature further comprises heating the substrate to a temperature between approximately 280 degree C. and approximately 700 degree C (e.g. less than 600 degree C at para. [0028], which overlaps the range).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)

Regarding claim 22:
	Ye teaches the at least one Group IV precursor comprises germane, digermane or  trigermane at para. [0032], para. [0035] – [0036].

	Ye further teaches:
24. The method of claim 1, wherein forming a doped germanium semiconductor layer (e.g. silicon germanium at para. [0021] and [0036]) comprises depositing a Group IV semiconductor on a surface of the substrate further comprises depositing the Group IV semiconductor with a doping concentration of greater than approximately 1x1020 carriers per cubic centimeter, para. [0046]. 

	Ye further teaches:
25. The method of claim 1, wherein exposing the substrate to at least one Group IIIA metalorganic dopant precursor further comprises incorporating carbon into the deposited germanium semiconductor layer, the atomic percentage of carbon in the Group IV semiconductor being greater than approximately 0.5 at-% (e.g. para. [0043], [0046]; also see SiGeC at para. [0021] and [0036])

	Ye further teaches:
27. A semiconductor device structure comprising the germanium semiconductor deposited according to the method of claim 1 (e.g. NMOS/PMOS transistors in figs. 1 and 2).

Regarding claim 28:
	Ye further teaches wherein the germanium semiconductor comprises a p-type stressor region (e.g. In fig. 1, transistor 140 is PMOS.  Seen para 54: “It will be appreciated that the PMOS device shown in FIG. 6 may contain similar spacers and layers that may be tailored in dimensions and/or composition to affect the stress induced in the channel of the NMOS device as will be described further below.  Also see para. [0055] and [0046].)

Regarding claim 30:
	Ye is silent regarding further comprising heating the substrate to a temperature of between approximately 600 0C and approximately 700 0C after exposing the substrate to the at least one Group IIIA metalorganic dopant precursor”.
	Wu teaches the annealing process to activate and redistribute dopants can be carried at  temperatures about 750-1000 °C at col 4, ln 46–61.  The disclosure of about 750 °C teaches approximately 700 °C recited in the claim.

	Ye further teaches:
32. The method of claim 1, wherein the undoped germanium semiconductor layer is substantially free of carbon (e.g. SiGe rather than SiGeC at para. [0021], [0023]).

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Ye with the teachings of Ning because (i) concurrently or alternately flowing a Group IV precursor and a dopant precursor are considered equivalent methods known in the art for forming a doped Group IV semiconductor layer (e.g. see MPEP § 2144.06, Art Recognized Equivalence for the Same Purpose); and (ii) providing more than one method by concurrently or alternately flowing the precursor material enables greater flexibility in semiconductor manufacturing.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Ye with the teachings of Wu because annealing can activate dopants and the dopant impurities undergo redistribution while the anneal process is done.  See Wu at col 4, ln 46–61.


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Ning and Wu, as applied to claim 1 above, in view of Ahmed et al., US Publication No. 2013/0200518 (of record).

Regarding claim 29:
	Ye, Ning and Wu teach all the limitations of claims 1, 27 and 28 above, and but do not expressly teach further comprising forming an electrical contact to the p-type stressor region, wherein the electrical contact has an electrical resistivity of less than 1x10-8 Ohm.cm2.
-8 Ohm.cm in the disclosure:  “The contact resistance associated to the silicide/silicon interface is one of the biggest challenges to solve in order to preserve drive current capabilities. The required contact resistivity of ultra-thin silicide on silicon source/drain of the transistor beyond the 22 nm node needs to be below 4x10-9 ohm-cm2.” at para. [0005].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Ye with the teachings of Ahmed to “preserve drive current capabilities” and a contact resistivity below 4x10-9 ohm-cm2 is required of ultra-thin silicide on silicon source/drain of the transistor beyond the 22 nm node.  See Ahmed at para. [0005].

	Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Ning and Wu, as applied to claim 1 above, in view of Park et al., US Publication No. 2012/0104514 A1 (of record).

	Regarding claim 30:
	In an alternative interpretation of claim 30, the Park reference is being introduced.
	Ye, Ning and Wu teach all the limitations of claim 1 above, and Ye is silent about “further comprising heating the substrate to a temperature of between approximately 600 0C and approximately 700 0C after exposing the substrate to the at least one Group IIIA metalorganic dopant precursor”.
	However, Ye teaches forming silicide contacts to the source and drain regions using nickel, titanium or cobalt at para. [0054] – [0055].
	In an analogous art, Park teaches forming silicide contacts to source and drain using metal such as nickel (Ni), cobalt (Co), platinum (Pt) or titanium (Ti) with an annealing process para. [0064].
	Park teaches a temperature range that overlaps the range recited in the claim.  
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Ye with the teachings of Park to heat the substrate to a temperature of between approximately 600 °C and approximately 700 °C after exposing the substrate to the at least one Group IIIA metalorganic dopant precursor
because Park teaches (i) when forming silicide contacts to a source and drain an annealing process is performed at a temperature of approximately 500 °C to approximately 800 °C (e.g. para. [0064]); and (ii) silicide contacts can help reduce contact resistance (e.g. para. [0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
13 May 2021